In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondent’s answer, motion for leave to intervene by Carl Wilkenfeld, James R. Jump and Mary V. Fellabaum, and answer of intervening respondents,
IT IS ORDERED by the court that the motion for leave to intervene be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Cook, J., would deny the motion for leave to intervene.